DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 was considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-8, patentability resides, at least in part, in the interconnection and interrelationship between the first bracket, the first shaft, the second bracket, and the variable torque bar includes a plurality of notches to engage a tensioner mechanism, and wherein the variable torque bar is to alter an amount of torque applied to the first shaft when the tensioner mechanism engages respective notches among the plurality of notches as claimed and including all of the other limitations of the base claim(s);  as to claims 9-13, patentability resides, at least in part, in the interconnection and interrelationship between the first bracket connected to the first shaft, the second bracket, and the variable torque bar connected to the first bracket and to a second shaft, wherein the variable torque bar includes a plurality of notches to engage a tensioner mechanism, as claimed and including all of the other limitations of the base claim(s); as to claims 14-15, patentability resides, at least in part, in the interconnection and interrelationship between the computing device, the first bracket attached to a display of the computing device and connected to a first shaft, the second bracket connected to the first bracket and the housing of the computing device, and the variable torque bar connected the first bracket and a second shaft, wherein the variable torque bar comprises a plurality of notches to engage a tensioner mechanism in a first position at a first angle or second position at a second angle as claimed and including all of the other limitations of the base claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior of record fail to teach or suggest, at least, the limitations as stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-04-27